Case 19-25522-SLM Doc 106-1 Filed 10/27/20 Entered 10/27/20 16:01:13                          Desc
        Trustees Application for Compensation and Expenses Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Donald V. Biase
 Chapter 7 Trustee
 PO Box 646
 Essex Fells, NJ 07021
 (973) 618-1008


 In Re:                                             Case No.: 19-25522-SLM

 GG Farms, Limited Liability Company                Chapter: 7

                                                    Hearing Date:
                                   Debtor(s)
                                                    Judge: Stacey L. Meisel


                     TRUSTEE’S APPLICATION FOR COMPENSATION
                         AND REIMBURSEMENT OF EXPENSES

          The Trustee of the above referenced case applies for an Order pursuant to 11 U.S.C.

§330(a) and 504(b), allowing for compensation and expenses as itemized below. Applicant

certifies that the amount requested is not in excess of the limitations prescribed by §326 of the

Bankruptcy Code.

          The amount upon which the Trustee’s compensation has been computed is $291,522.57.

This does not include any exempt amounts paid to the debtor(s) and/or any refunds to be made

to the Debtor(s).

Compensation is computed as follows:


          25% of first $5,000 ($1,250 maximum)          $        1,250.00

          10% of next $45,000 ($4,500 maximum)          $        4,500.00

          5% of next $950,000 ($47,500 maximum)         $      12,076.13

          3% of balance                                 $            0.00

                 Total Compensation Requested           $      17,826.13
Case 19-25522-SLM Doc 106-1 Filed 10/27/20 Entered 10/27/20 16:01:13                      Desc
        Trustees Application for Compensation and Expenses Page 2 of 2




       Trustee Expenses:

       Nature                                          Amount

       Travel                                         $         16.50

       Postage                                        $         73.25

       Telephone                                      $        114.00

       Distribution Expenses                          $         28.00

       Costs to prepare and forward TFR               $         46.00
       Other (DRIVE TO FEDERAL
       COURTHOUSE IN NEWARK; ATTEND
       HEARING ON TRUSTEE MOTION FOR
       TURNOVER OF RENTS)                             $         22.00

                Total Expenses Requested              $        299.75


       The compensation sought by this application is for actual and necessary services

rendered. In the course of the performance of his/her duties, the Trustee has advanced monies

from personal funds for actual and necessary expenses incurred and has not been reimbursed.

       There is no agreement or understanding between the trustee and any other person or the

division of compensation sought by this application, except as permitted by 11 U.S.C. §330.

       WHEREFORE, the Trustee requests that this application be approved by this Court and

that the fees and expenses be allowed.


Dated: October 21, 2020                         /s/Donald V. Biase
                                                Donald V. Biase, Chapter 7 Trustee
                                                PO Box 646
                                                Essex Fells, NJ 07021
